ORDER

PER CURIAM.
Eva Spaete (“Claimant”), an employee of American Standard Printing (“Employer”), appeals from a decision of the Labor and Industrial Relations Commission finding that the Second Injury fund was not liable to the claimant for permanent total disability. We affirm. Claimant’s motion to strike a portion of Employer’s brief is granted.
The decision of the Commission is supported by competent and substantial evidence on the whole record. An extended opinion would serve no precedential value. However, the parties have been furnished with a memorandum opinion for their infor*627mation only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).